Citation Nr: 1104056	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of the 
left foot.

2.  Entitlement to a compensable rating for hallux valgus of the 
right foot.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected hallux valgus 
of the left and right feet.    

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq. 

 



ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2008 and November 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico. 

With respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder, claimed as secondary to 
service-connected hallux valgus of the left and right feet, the 
Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for factitious disorder, 
claimed as nervous condition as secondary to the service-
connected disability of hallux valgus of bilateral feet.  
However, medical evidence of record reveals additional diagnoses 
of various acquired psychiatric disorders, to include depression, 
anxiety, and adjustment disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown on 
the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders. 

The Board further notes that, in November 2010 statements 
from the Veteran's representative and Dr. Bencivengo, a 
private chiropractor consulting on behalf of the Veteran, 
allege that the Veteran's service-connected bilateral foot 
disabilities have led to an altered gait.  They argue that 
such an alteration created a disability of the 
lumbrosacral spine, resulting in osteoarthritis of the 
Veteran's lower back.  As such, the Board finds that the 
issue of entitlement to service connection for a lower 
back disorder, as secondary to service-connected hallux 
valgus of the left and right foot, has been raised by the 
record, but has not been adjudicated by the agency of 
original jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.  

The Board further notes that the issue of entitlement to a TDIU 
was not certified for appeal.  However, when evidence of 
unemployability is submitted during the course of an appeal from 
an assigned disability rating, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  As the evidence suggests that the Veteran is no 
longer employed due to symptoms of his service-connected 
bilateral foot disabilities, the issue of entitlement to a TDIU 
has been raised.  While the Board has jurisdiction over such 
issue as part and parcel of the Veteran's increased rating 
claims, further development is necessary for a fair adjudication 
of the TDIU aspect of such claims.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to the Veteran's 
service-connected bilateral foot disabilities, and entitlement to 
a TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, hallux valgus of the left foot 
is manifested by subjective complaints of pain and heat in the 
left big toe and flare-ups, and objective evidence of 
degenerative joint disease of the first metatarsophalangeal, 
painful motion on big toe dorsiflexion and plantar flexion, 
tenderness at the first metatarsophalangeal joint, abnormal 
weight bearing, 30 degree valgus angulation at the first 
metatarsophalangeal joint, and moderate stiffness, without 
evidence of incapacitating exacerbations.

2.  For the entire appeal period, hallux valgus of the right foot 
is manifested by subjective complaints of pain in the right big 
toe and flare-ups, and objective evidence of degenerative joint 
disease of the first metatarsophalangeal, abnormal weight 
bearing, and 20 degree valgus angulation at the first 
metatarsophalangeal joint, without evidence of incapacitating 
exacerbations.  

 
CONCLUSIONS OF LAW
1.  For the entire appeal period, the criteria for the assignment 
of a 10 percent rating, but no higher, for hallux valgus of the 
left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5280 (2010).

2.  For the entire appeal period, the criteria for the assignment 
of a 10 percent rating, but no higher, for hallux valgus of the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5280 (2010).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under 
the VCAA.  In this regard, a March 2008 letter, prior to the July 
2008 rating decision, advised the Veteran of the evidence and 
information necessary to substantiate his increased rating claim 
as well as his and VA's respective responsibilities in obtaining 
such evidence and information.  The March 2008 letter also 
informed him of the evidence and information necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.  

The Board further finds that VA has satisfied its duty to assist 
under the VCAA.  VA and private treatment records have been 
obtained and considered.  He has not identified any additional, 
outstanding records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with a VA examination in 
April 2008 in order to adjudicate these claims.  Neither the 
Veteran, nor his representative have argued that the examination 
is inadequate for rating purposes.     

Thus, the Board finds that VA has fully satisfied the duty to 
assist regarding the Veteran's increased rating claims.  In such 
circumstances, additional efforts to assist or notify the Veteran 
in accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage, at least insofar as any errors committed were not harmful 
to the essential fairness of the proceeding.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of such claims.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Hart v. Mansfield,  21 Vet. App. 505 (2007).
  
Relevant to the evaluation of orthopedic disabilities, in 
determining the degree of limitation of motion, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.
 
The Veteran is service-connected for hallux valgus of the left 
and right feet, separately evaluated as noncompensably disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  He contends 
that his disorders have increased in severity and, therefore, he 
argues that he is entitled to compensable evaluations for such 
service-connected disabilities.  

Under Diagnostic code 5280, a 10 percent evaluation is applicable 
for prior operation with resection of the metatarsal head, or for 
a severe condition if equivalent to amputation of the great toe.  
An evaluation greater than 10 percent is not available under this 
diagnostic code.  38 C.F.R. § 4.719 (2010).  

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

The Board finds that, for the entire appeal period, hallux valgus 
of the left foot is manifested by subjective complaints of pain 
and heat in the left big toe and flare-ups, and objective 
evidence of degenerative joint disease of the first 
metatarsophalangeal, painful motion on big toe dorsiflexion and 
plantar flexion, tenderness at the first metatarsophalangeal 
joint, abnormal weight bearing, 30 degree valgus angulation at 
the first metatarsophalangeal joint, and moderate stiffness, 
without evidence of incapacitating exacerbations.  The Board 
further finds that, for the entire appeal period, hallux valgus 
of the right foot is manifested by subjective complaints of pain 
in the right big toe and flare-ups, and objective evidence of 
degenerative joint disease of the first metatarsophalangeal, 
abnormal weight bearing, and 20 degree valgus angulation at the 
first metatarsophalangeal joint, without evidence of 
incapacitating exacerbations.  

The Board observes that the Veteran provided a March 2008 private 
radiological treatment record noting hallux valgus of the left 
foot with narrowed joint spaces, in addition to other nonservice-
connected left foot disorders.  The Veteran's April 2008 VA 
examination reflects that he reported pain while walking and pain 
while standing on both feet.  Specifically relating to his left 
foot, the Veteran reported the presence of heat in his toe, 
walking difficulty, the ability to stand for more than an hour, 
but less than three hours, and the ability to walk more than a 
quarter mile, but less than one mile.  Upon examination, the VA 
examiner observed painful motion, tenderness, abnormal weight 
bearing, and 30 degree valgus angulation at the first 
metatarsophalangeal joint, with no dorsiflexion deformity, and 
moderate stiffness in the Veteran's left foot.  Specifically 
relating to his right foot, the VA examiner observed abnormal 
weight bearing and a 20 degree valgus angulation at the 
metatarsophalangeal joint with no dorsiflexion or stiffness.  X-
rays revealed bilateral hallux valgus deformity with narrowing of 
the first metatarsophalangeal joint, as well as mild narrowing of 
the distal second and third distal interphalangeal joints.  X-
rays also revealed bilateral first metatarsophalangeal 
degenerative joint disease and bilateral interphalangeal 
degenerative joint disease.  The VA examiner went on to diagnose 
the Veteran with left foot and right foot hallux valgus, noting 
that they were already service-connected.  The VA examiner stated 
that these disabilities have the following affect on the 
Veteran's daily activities: prevention of exercise and sports; a 
moderate affect on chores; mild affects on shopping and 
recreation; with no affects on traveling, feeding, bathing, 
dressing, toileting, grooming, and driving.

VA treatment records reflect subjective complaints of foot pain, 
but do not include any objective findings regarding the Veteran's 
service-connected bilateral foot disabilities.  In addition, a 
July 2008 VA physical therapy record reflected that the Veteran 
was fitted for crutches due to foot pain.  However, this record 
does not mention what caused the foot pain, and whether it was 
related to the Veteran's service-connected bilateral foot 
disabilities.  Moreover, Dr. Figueroa's undated statement 
discusses the need for crutches and use of a wheelchair for long 
distances.  However, the statement also mentions that the Veteran 
suffers from edema of the knees and feet, a condition for which 
the Veteran is not service-connected.  This statement does not 
differentiate as to whether the Veteran requires the use of 
assistive devices due to his edema or due to his service-
connected bilateral foot disabilities.  Furthermore, an October 
2008 follow-up to the Veteran's September 2008 VA mental health 
examination made note of an October 2008 VA social worker's field 
survey report.  According to the VA examiner, such report stated 
that the Veteran did not show any evidence of physical limitation 
and was not making use of any kind of assistive devices. 

The Board also notes that the Veteran's August 2008 notice of 
disagreement mischaracterized Dr. Figueroa's undated statement.  
The Veteran contends that Dr. Figueroa stated that he requires 
surgery for his service-connected bilateral foot disabilities.  
However, there is no such notation in the statement.  The record 
also does not reflect the Veteran as ever having undergone 
surgery for such disabilities.  Additionally, the record does not 
contain any evidence denoting that the symptoms from the 
Veteran's service-connected bilateral foot disabilities are 
severe enough so as to be equivalent to the amputation of either 
great toe.  Even in contemplation of the Veteran's subjective 
complaints of pain, stiffness, fatigability, weakness, and lack 
of endurance, the evidence of record fails to reveal the more 
severe symptomatology necessary for a compensable rating.  See 
DeLuca, supra.  Therefore, the Board finds that the Veteran is 
not entitled to a compensable rating under Diagnostic Code 5280 
for his service-connected bilateral foot disabilities.

The Board finds that there are no additional manifestations of 
his service-connected bilateral foot disabilities that are more 
appropriately addressed under any additional Diagnostic Code(s).  
In this regard, as there is no evidence of acquired flatfoot, 
bilateral weak foot, acquired claw foot (pes cavus), unilateral 
hallux rigidus, anterior metatarsalgia (Morton's disease), 
malunion or nonunion of the tarsal or metatarsal bones, or any 
other foot injuries, the Veteran is not entitled to an increased 
or separate ratings for his service-connected bilateral foot 
disabilities under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 
5283, or 5284, respectively. 

The Board also observes that X-rays at the time of the Veteran's 
April 2008 VA examination revealed degenerative joint disease of 
the bilateral first metatarsophalangeals.  Diagnostic Code 5003, 
pertaining to degenerative arthritis, provides that such will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, as here, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations shall be rated as 20 percent 
disabling, and involvement of two or more major joints or two or 
more minor joint groups without occasional incapacitating 
exacerbations shall be rated as 10 percent disabling.  The 20 
percent and 10 percent ratings based on X-ray findings without 
limitation of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disabilities due to arthritis, 
the bilateral interphalangeal, metatarsal, and tarsal joints of 
the lower extremities are considered a group of minor joints.  
See 38 C.F.R. § 4.45.  

In the instant case, the Board finds that the Veteran is entitled 
to a 10 percent rating under Diagnostic Code 5003 for his 
service-connected bilateral foot disabilities when such are 
considered together.  Specifically, while there is no evidence of 
limited or painful motion of the right big toe, there is evidence 
that the Veteran has painful motion on left big toe dorsiflexion 
and plantar flexion.  As the bilateral interphalangeal, 
metatarsal, and tarsal joints of the lower extremities are 
considered a single group of minor joints, a 10 percent rating 
under Diagnostic Code 5003 for hallux valgus of the bilateral 
feet is warranted in light of limitation of the left big toe 
motion based on painful motion.  A 20 percent rating is not 
warranted, as there is no evidence of incapacitating 
exacerbations.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
bilateral foot disabilities; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is not 
warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.
 
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral foot 
disabilities with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's service-connected 
bilateral foot symptomatology is fully addressed by the rating 
criteria under which such disabilities are rated.  There are no 
additional symptoms of his service-connected bilateral foot 
disabilities that are not addressed by the rating schedule.  
Therefore, the Board finds that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
his service-connected bilateral foot disabilities.  As such, the 
Board finds that the rating schedule is adequate to evaluate the 
Veteran's disability picture.  Moreover, to the extent that the 
Veteran's service-connected bilateral foot disabilities may 
interfere with his employability, such interference is addressed 
by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
has been raised by the record, as the Veteran, his 
representative, Dr. Bencivengo, and Dr. Figueroa assert that the 
Veteran is no longer employed due to symptoms of his service-
connected bilateral foot disabilities.  See Rice, supra.  As the 
TDIU aspect of the Veteran's claim is being for remanded for 
further development, it is unnecessary to discuss such issue 
further at this time.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claims in excess of 10 percent ratings 
for his service-connected bilateral foot disabilities.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating of 10 percent, but no higher, for hallux valgus of the 
left foot is granted, subject to the laws and regulations 
governing payment of monetary benefits.  

A rating of 10 percent, but no higher, for hallux valgus of the 
right foot is granted, subject to the laws and regulations 
governing payment of monetary benefits.  


REMAND

Relevant to the Veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
secondary to his service-connected bilateral foot disabilities, 
and entitlement to a TDIU, a review of the record reveals that 
further development is necessary.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertaining to the Veteran's claim for secondary service 
connection for an acquired psychiatric disorder, the Board first 
finds that a remand is necessary as there may be missing VA 
treatment records and private treatment records.  Namely, in the 
October 2008 follow-up report to the Veteran's September 2008 VA 
mental health examination, the VA examiner quotes an October 2008 
VA social worker's field survey.  However, such survey is not 
contained in the record.  In addition, an August 2003 VA 
depression screening indicates that the Veteran was under the 
care of a mental health professional outside of VA, yet these 
records are not contained in the file.  Furthermore, the Board 
notes that Dr. Bencivengo's November 2010 statement quoted an 
October 2009 report by Dr. Figueroa contending that the Veteran 
had a sleep disorder due to his service-connected bilateral foot 
disabilities.  The record does not contain this document as well.  
Accordingly, a remand is required for the purposes of obtaining 
the October 2008 VA social worker's field survey, any private 
treatment records concerning an acquired psychiatric disorder, 
Dr. Figueroa's October 2009 report, and any additional treatment 
records relevant to the Veteran's secondary service connection 
claim from the Mayagyez, Puerto Rico VA Outpatient Clinic. 

The Board further finds that a remand is necessary in order to 
afford the Veteran a VA examination.  In this regard, the Veteran 
was afforded a VA examination in September 2008 in order to 
ascertain the etiology of his diagnosis of an acquired 
psychiatric disorder, for which he sought secondary service 
connection.  In its associated examination report, the VA 
examiner opined that the Veteran had received no psychiatric 
treatment prior to his diagnosis of Human Immunodeficiency Virus 
(HIV) in October 2007.  The VA examiner used this perceived lack 
of psychiatric treatment as a basis for his opinion that the 
Veteran's depression was due to a diagnosis of catastrophic 
illness (i.e., HIV) and not due to the Veteran's service-
connected bilateral foot disabilities.  However, the Veteran's 
representative contends that the Veteran experienced anxiety 
prior to the HIV diagnosis.  Upon review, the Board observes that 
the file contains VA treatment records noting depression from 
August 2003 forward, as well as an October 1990 diagnosis of 
adjustment disorder with anxious mind.    

As such, the Board notes that VA's duty to assist requires a 
thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board 
not required to accept doctors' opinions that are based upon the 
Veteran's recitation of medical history); Owens v. Brown, 7 Vet. 
App. 429 (1995). The Veteran's service treatment records and 
other related documents should be reviewed by the examiner, 
thereby enabling the examiner to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
see also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. 
West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on an 
inadequate examination). 
 
Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a TDIU will be considered part and parcel of 
the claim for benefits for the underlying disability.  Rice, 
supra.  Specifically, the Veteran contended in his May 2008 VA 
examination that he was unable to find employment due to his 
service-connected bilateral foot disabilities.  The Veteran's 
representative and Dr. Bencivengo also assert this contention in 
their respective November 2010 statements.  Finally, Dr. 
Figueroa's undated statement also asserts that the Veteran is 
unable to perform gainful work due to his permanent irreversible 
disability.  Accordingly, the issue of entitlement to a TDIU has 
been raised by the evidence of record in this case.  While the 
Board has jurisdiction over such issue as part and parcel of the 
Veteran's increased rating claims, further development is 
necessary for a fair adjudication of the TDIU aspect of such 
claims.  In this regard, upon remand, the AOJ should conduct all 
appropriate development, to include providing the Veteran with a 
VCAA-compliant notice as to a TDIU, obtaining all relevant 
records, and affording an opinion as to the effect his service-
connected bilateral foot disabilities have on his employability.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Request that the Veteran identify any 
outstanding records relevant to his claims 
on appeal.  After securing any necessary 
authorization from him, obtain all 
identified treatment records, including 
the October 2008 VA social worker's field 
report, Dr. Figueroa's October 2009 
report, and records from the Mayaguez VA 
Outpatient Clinic, dated from November 
2008 to the present.  

If any records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an examination 
to determine the current nature and 
severity any acquired psychiatric 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

Following an evaluation of the Veteran, 
the examiner should identify all currently 
diagnosed acquired psychiatric disorders.  
Thereafter, the examiner should offer an 
opinion as whether it is at least as 
likely as not (at least a 50 percent 
probability) that any diagnosed acquired 
psychiatric disorder was caused or 
aggravated by the Veteran's service-
connected bilateral foot disabilities.  In 
rendering an opinion, the examiner should 
specifically consider the Veteran's 
psychiatric treatment and diagnoses of 
acquired psychiatric disorders prior to 
his October 2007 HIV diagnosis, including 
but not limited to the VA treatment 
notations of depression from 2003 forward 
and the October 1990 VA diagnosis of 
depression with an anxious mind.  If the 
examiner determines that there has been 
aggravation as a result of the Veteran's 
service-connected bilateral foot 
disabilities, the examiner should report 
the baseline level of severity of the 
Veteran's acquired psychiatric disorder, 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity, and the current level 
of severity.  

4.  After all outstanding records have 
been associated with the claims file, 
return the claims file to the VA examiner 
who conducted the April 2008 examination.  
If the April 2008 examiner is not 
available or cannot offer the requested 
opinion without examining the Veteran, the 
Veteran should be scheduled for an 
appropriate VA examination so as to 
address the following inquiry.  After a 
review of the record, to include all 
medical records and lay statements 
contained therein, the examiner should 
offer an opinion as to whether the Veteran 
is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected bilateral 
foot disabilities, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


